March 10, 1916. The opinion of the Court was delivered by
This is an action for damages, both actual and punitive, for the death of plaintiff's intestate. It appears from the record that the defendant operates a large yard and shops at Cayce, just across the river from Columbia; that a considerable portion of railroad is on top of a fill; that on this fill there are several openings for small streams and one for the street car track and one for the quarry track of another road; that the top of the fill is wide and the railroad company has constructed a walkway for its employees, many of whom work at Cayce and live in Columbia. The *Page 521 
walkway is now constructed along the entire way from Cayce to Columbia. Where the cuts in the fill occur, footbridges with handrails are provided for the safety and convenience of employees. There is also evidence to show that many others besides the employees use this walkway without objection from the railroad company. At the time of the fatal accident there was no bridge at the opening for the quarry track, where the accident occurred, and nothing to warn a person of the opening, and that the deceased who was walking along the sidewalk at night fell into the opening and was so badly injured that he died in a few days. At the time of the accident, the railroad company were putting in the bridges for pedestrians, but the quarry track had not been bridged. What other bridges had been put in was a matter of dispute. There was also a dispute as to whether steps were put in at another opening from the street below to the walkaway on the fill. There were, however, steps out in the embankment which were in use. After the bridges were put in, this notice was put up at the bridges:
"Notice to public: This bridge is provided solely for the use of employees while engaged in the performance of their duties. All other persons are warned not to trespass. Seaboard Air Line Railroad."
The case was tried, and a verdict and judgment for the plaintiff rendered. From this judgment this appeal is taken. The questions may be considered under two heads.
1. The appellant complains that in passing upon the motion for nonsuits and directions of verdicts, the presiding Judge said that if there was a "scintilla" or "spark" of evidence, the case must be submitted to the jury, and that this is not the rule. In the recent case of Dutton
v. Railroad, 87 S.E. — (just filed), it is said that the real question for this Court is not what the trial Judge called the necessary evidence, but, was there sufficient evidence? A careful reading of the record will show that *Page 522 
Judge Frank B. Gary, who tried the case and passed upon these motions, was very careful not to prejudice the appellant's cause in the mind of the jury. He therefore said "spark." He did not say there was no more than a spark. It requires great skill sometimes to avoid doing great harm to the cause of one who makes these motions. His Honor, Judge Gary, was exceedingly cautious not to say anything to injure the cause of the appellant.
2. This brings us to the second question: Was there sufficient evidence upon which a reasonable jury could base a verdict in favor of the plaintiff? The evidence was abundant. The appellant had prepared a walkaway along its track for the use of its employees. There was evidence that not only its employees, but all who desired to use it did so. In this walkaway there was a chasm 20 feet deep, with perpendicular walls, and at its bottom another railroad with iron rails. The necessity for protection was open and apparent to all. The appellant had already put some lumber there to make it safe. Notwithstanding the fact that its dangerous character was known to the appellant, it took no precautions whatever to protect its own employees who had a right to use it or the public who were using it without protest from the appellant.
It is true that there was a notice put there, but it was put there afterwards, and could not affect the plaintiff or her deceased. A notice is to warn people not to do what they might otherwise do. It might well be supposed from the fact of the notice, and also from the fact that this way for pedestrians was the shortest way from Cayce to Columbia, that the public would use it. The notice, if it be considered as a protest of the appellant against the use of its property, referred solely to the bridge. Neither the notice nor the bridge were there at the time complained of. There is evidence that a deputy sheriff had run some people off of the walkaway, but there is no evidence that he was, or should have been, an officer or agent *Page 523 
of appellant, or that he had been requested to do what he did by one authorized to speak for it.
The judgment is affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES HYDRICK and WATTS concur in the opinion of the Court.